NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 6, 2009*
                                     Decided May 6, 2009

                                               Before

                             DANIEL A. MANION,  Circuit Judge

                             ILANA DIAMOND ROVNER,  Circuit Judge

                             JOHN DANIEL TINDER,  Circuit Judge

No. 08‐3998

WAYNE A. ADAMS,                                         Appeal from the United States District
                        Plaintiff‐Appellant,            Court for the Northern District of
                                                        Illinois, Eastern Division.
       v.
                                                        No. 08 C 05859
JEFFREY ROTKVICH,
                       Defendant‐Appellee.              Milton I. Shadur, Judge.




                                           O R D E R

       On October 14, 2008, Wayne Adams sued Detective Jeffrey Rotkvich of the Des
Plaines, Illinois Police Department under § 1983 for violating his constitutional rights in
connection with his arrest and subsequent prosecution.  The district court dismissed


       *
         This successive appeal has been submitted to the original panel pursuant to
Operating Procedure 6(b). After reviewing the briefs and the record, the panel is
unanimously of the view that oral argument is unnecessary. Accordingly, the appeal has
been submitted on the briefs and record alone. See Fed. R. App. P. 34(a).
No. 08‐3998                                                                               Page 2



Adams’s complaint for lack of subject matter jurisdiction.  Adams appeals.  We affirm,
although on different grounds.

        After stopping and arresting Adams for a traffic violation on the night of May 19,
2005, the arresting officers transported him to the police station in Des Plaines, Illinois.  In
his complaint, Adams alleged that early in the morning of May 20 at the police station,
Detective Rotkvich improperly arrested him for battery after he threw a toothpick at
Rotkvich.  He also claimed that Rotkvich used legal process against him “to accomplish a
purpose for which the process was not designed,” namely “to punish [Adams] and to show
him that ‘[Rotkvich] was the Boss.’”  Adams listed these allegations under two §1983
counts: malicious prosecution and abuse of process.  Before Rotkvich was served with
process, the district court dismissed the case for want of subject matter jurisdiction.

        We review de novo a district court’s dismissal for lack of subject matter jurisdiction. 
Johnson v. Orr, 551 F.3d 564, 567 (7th Cir. 2008).  The Supreme Court has held that “a suit
may sometimes be dismissed for want of jurisdiction where the alleged claim under the
Constitution or federal statutes . . . is wholly insubstantial and frivolous.”  Bell v. Hood, 327
U.S. 678, 682–83 (1946); accord Greater Chicago Combine & Ctr., Inc. v. City of Chicago, 431 F.3d
1065, 1069 (7th Cir. 2005); Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177, 1180 (7th Cir. 1989). 
Although similar to the standard for failure to state a claim upon which relief can be
granted under Federal Rule of Civil Procedure 12(b)(6), the standard for dismissing a
complaint for insubstantiality is “considerably more rigorous.”  Gammon v. GC Servs. Ltd.
P’ship, 27 F.3d 1254, 1256 (7th Cir. 1994).  Indeed, we have observed the Supreme Court’s
use of exacting adjectives to describe the level of insubstantiality required for a case to be
dismissed on this ground:  “‘wholly,’ ‘obviously,’ or ‘plainly’ insubstantial or frivolous; it
must be ‘absolutely devoid of merit’ or ‘no longer open to discussion.’”  Ricketts, 874 F.2d at
1182 (quoting Hagans v. Lavine, 415 U.S. 528, 536–39 (1974)).

        Against this backdrop, we consider whether Adams’s complaint was sufficient to
invoke federal jurisdiction.  We turn first to the malicious prosecution claim.  In Newsome v.
McCabe, 256 F.3d 747, 751 (7th Cir. 2001), we held that, in light of the Supreme Court’s
“effective holding” in Albright v. Oliver, 510 U.S. 266 (1994), malicious prosecution is not a
constitutional tort if state law provides a remedy for malicious prosecution.  Newsome also
held that Illinois provides such a state‐law remedy.  Id.  Therefore, Adams’s malicious
prosecution claim was not cognizable under § 1983 and thus was wholly insubstantial.

       Similarly, and consistent with our holding from Newsome, we conclude that abuse of
process is not a free‐standing constitutional tort if state law provides a remedy for abuse of
No. 08‐3998                                                                                 Page 3



process.  Illinois provides such a remedy.  Podolsky v. Alma Energy Corp., 143 F.3d 364, 372
(7th Cir. 1998) (citing Kircher v. Greene, 691 N.E.2d 107, 116 (Ill. App. Ct. 1998)). 
Accordingly, Adams’s claim for abuse of process also was not cognizable under § 1983 and
thus was plainly insubstantial.

        However, we also recognized in Newsome that a plaintiff’s factual averments may be
actionable under § 1983 if they allege a violation of a specific constitutional provision, such
as the Fourth Amendment, 256 F.3d at 750–51, even though a parallel cause of action exists
under state law, McCullah v. Gadert, 344 F.3d 655, 659–60 (7th Cir. 2003).  Adams alleged that
Rotkvich lacked a warrant and probable cause for his arrest, which essentially is a claim for
false arrest under the Fourth Amendment.  See Ienco v. Angarone, 429 F.3d 680, 683 (7th Cir.
2005) (“[A] false arrest is an unreasonable seizure prohibited by the Fourth Amendment.”);
Snodderly v. R.U.F.F. Drug Enforcement Task Force, 239 F.3d 892, 899 n.9 (7th Cir. 2001) (“[A]
claim for false arrest is a claim for the harm of being unlawfully imprisoned through some
extrajudicial act that does not amount to legal process, for example, when a police officer
performs a warrantless arrest without probable cause.”).  Therefore, those allegations were
substantial enough to invoke federal jurisdiction under a Fourth Amendment false arrest
claim.

        “However, we have previously held that if remanding a case dismissed for want of
subject matter jurisdiction would be futile because [the] appellant has also failed to state a
claim upon which relief can be granted, we will affirm the district court, even though the
dismissal for lack of subject matter jurisdiction was improper.”  Gammon, 27 F.3d at 1256.  In
dismissing Adams’s suit, the district court suggested that Adams’s potential false arrest
claim was barred by the statute of limitations.1  We agree.  Under Illinois law, a § 1983 false
arrest claim is subject to a two‐year statute of limitations.  Wallace v. City of Chicago, 440 F.3d
421, 425 (7th Cir. 2006), aff’d sub nom. Wallace v. Kato, 549 U.S. 384 (2007).  In Kato, the
Supreme Court held that “the statute of limitations upon a § 1983 claim seeking damages
for a false arrest in violation of the Fourth Amendment, where the arrest is followed by



       1
          Even though statutes of limitations are affirmative defenses ordinarily raised by
defendants, a district court may, on its own motion, dismiss a suit based on an affirmative
defense that is apparent and unmistakable from the face of a complaint (thus rendering the
suit frivolous) before the defendant files an answer.  Walker v. Thompson, 288 F.3d 1005, 1009
(7th Cir. 2002); see also Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002) (holding that the
district court could dismiss a suit as frivolous based on an applicable affirmative defense
even though the defendants had not yet been served with process).
No. 08‐3998                                                                             Page 4



criminal proceedings, begins to run at the time the claimant becomes detained pursuant to
legal process.”  549 U.S. at 397.  Because Adams’s complaint was not filed until October 14,
2008—which is more than two years after he was subjected to legal process—the statute of
limitations clearly bars his recovery on the false arrest claim.2  Therefore, Adams has failed
to state a § 1983 claim for false arrest for which relief can be granted.

        Adams does not identify any other constitutional provision under which his factual
allegations might plausibly state a claim for relief.3  Accordingly, the district court’s
dismissal is AFFIRMED AS MODIFIED.




       2
          Adams attempts to evade the statute of limitations bar on his false arrest claim by
labeling it as one for malicious prosecution under the Fourth Amendment.  However, a §
1983 plaintiff cannot avoid the statute of limitations by re‐characterizing what is at bottom a
false arrest claim as one for malicious prosecution.  Newsome, 256 F.3d at 751; Williams v.
Heavener, 217 F.3d 529, 531 (7th Cir. 2000) (collecting cases).
       3
         To the extent that Adams contends he was prosecuted without probable cause, we
repeatedly have rejected the idea that the Fourth Amendment protects a defendant’s interest
in not being prosecuted groundlessly and the related concept of a continuing seizure. 
Bielanski v. County of Kane, 550 F.3d 632, 638 (7th Cir. 2008).